t c memo united_states tax_court john l boettner jr petitioner v commissioner of internal revenue respondent docket no filed date john l boettner jr pro_se mary ann waters for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion for partial summary_judgment under rule as the basis for this motion respondent argues all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references continued that petitioner's plea of guilty to tax_evasion under sec_7201 collaterally estops him from disputing there is an underpayment of income_tax for the taxable_year and that the underpayment is due to fraud within the meaning of sec_6653 respondent supports his motion with four exhibits namely the information filed by the u s attorney in the criminal case against petitioner in the u s district_court southern district of west virginia at charleston petitioner's plea agreement plea agreement the guilty plea in the criminal case against petitioner and the order issued by the district_court finding petitioner guilty and convicting him of one violation of sec_7201 petitioner filed a response objecting to the granting of respondent's motion for partial summary_judgment the court must decide whether petitioner is collaterally estopped from contesting that there is an underpayment_of_tax and that part of the underpayment is due to fraud within the meaning of sec_6653 for the taxable_year on account of petitioner's plea of guilty to a violation of sec_7201 continued are to the tax_court rules_of_practice and procedure unless otherwise indicated this case was set for trial on two prior occasions at petitioner's request the matter was continued on each occasion jurisdiction was retained in an attempt to assist the parties in resolving this matter or at least narrowing the issues respondent then filed this motion for partial summary_judgment background petitioner is an attorney who previously practiced law in west virginia until his license to practice was suspended in in petitioner was elected to the west virginia house of delegates in he was elected to the west virginia state senate some time later petitioner became the west virginia state senate majority leader in petitioner unsuccessfully ran for the position of state attorney_general in the u s attorney's office began an investigation of political corruption in west virginia petitioner was investigated with respect to certain loan transactions and interest payments in and the investigation concluded that petitioner secured a dollar_figure loan in interest payments were made on the loan by certain third parties in petitioner did not report the interest payments as income on his federal_income_tax return at the conclusion of the investigation petitioner waived his right to be charged by indictment and consented to the filing of a one-count information against him the information charged that petitioner did willfully attempt to evade and defeat a significant part of the income_tax due and owing by him to the united_states of america for the calendar_year by filing and causing to be filed with the director internal_revenue_service center at cincinnati ohio a false and fraudulent u s individual_income_tax_return form_1040 wherein he stated that his taxable_income for the calendar_year was the sum of dollar_figure and that the amount of tax due and owing thereon was the sum of dollar_figure whereas as he then and there well knew and believed his taxable_income for the calendar_year was the sum of dollar_figure upon which said taxable_income there was owing to the united_states of america an income_tax of dollar_figure in violation of title_26 united_states_code sec_7201 on date petitioner entered into a plea agreement with the united_states the pertinent parts of the plea agreement read as follows it is agreed by and between the united_states and mr boettner as follows mr boettner will waive his right to be charged by indictment and will consent to the filing of a one count information to be filed in the united_states district_court for the southern district of west virginia mr boettner will plead guilty to a violation of title_26 united_states_code sec_7201 tax_evasion as charged in said information mr boettner will work with representatives of the internal_revenue_service for the purpose of a determining by taxable_period the total net_income and taxable_income derived by mr boettner as a result of his activity which resulted in this plea agreement for the calendar years to the present b filing correct federal_income_tax returns for the calendar years to the present if due c amending existing returns on file for the calendar years to the present if due d amending existing returns on file for the calendar years to the present to include the net_income and taxable_income determined in item a and e paying all taxes determined to be due and owing to the fullest extent possible mr boettner will agree to the release of all tax-related information obtained by the united_states attorney's office during the course of this investigation for the purpose of complying with the provisions of this paragraph to civil representatives of the internal_revenue_service this agreement does not preclude mr boettner from pursuing any appeal rights he may have civilly with respect to any_tax liability petitioner was also required to resign his position with the west virginia senate on date petitioner pleaded guilty to tax_evasion for the taxable_year in violation of sec_7201 on date the district_court for the southern district of west virginia issued the order of conviction based upon petitioner's plea of guilty of one violation of sec_7201 tax_evasion such order was entered only after a lengthy discussion with petitioner which included inter alia his understanding of the charge against him the ramifications of his entering a guilty plea as opposed to going to trial whether his guilty plea was a voluntary one and whether he was satisfied with the competency of his counsel as per rule of the federal rules of criminal procedure pursuant to the order petitioner was placed on probation as one of the conditions of the probation it was ordered pursuant to his plea agreement promise the defendant shall file an amended federal_income_tax return for the calendar_year and shall pay the income_tax determined to be due and owing plus interest and penalties in payments of not less than dollar_figure per month commencing date petitioner filed a motion to vacate his criminal conviction pursuant to u s c sec the district_court denied petitioner's motion on date petitioner appealed the district court's judgment to the court_of_appeals for the fourth circuit in an unpublished per curiam opinion filed date the court_of_appeals for the fourth circuit affirmed the judgment of the district_court on date the court_of_appeals entered its judgment affirming the district_court for the taxable_year respondent determined petitioner received dollar_figure of unreported income respondent determined a deficiency in and additions to petitioner's federal_income_tax for the taxable_year as follows deficiency additions to tax sec_6653 sec_6653 dollar_figure dollar_figure percent of the interest due on dollar_figure petitioner resided in st michaels maryland at the time he petitioned this court to redetermine respondent's determination_of_a_deficiency in his income_tax and additions to tax as set forth above respondent's answer and amended answer included respondent's motion is for partial summary_judgment with respect to whether petitioner is estopped to dispute that there is an underpayment in his income_tax for and that part of the underpayment is due to civil_fraud pursuant to sec_6653 the amount of the underlying deficiency for remains to be adjudicated affirmative allegations that petitioner is liable for additions to tax for fraud under sec_6653 and petitioner is estopped under the doctrine_of collateral_estoppel from denying that a portion of the underpayment in his income_tax is due to fraud within the meaning of sec_6653 and petitioner is estopped from denying the existence of a tax_deficiency resulting from petitioner's admitted tax_evasion for the taxable_year discussion rule a provides that either party may move for summary_judgment upon any or all parts of the legal issues in controversy summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 mchan v commissioner tcmemo_1997_139 london v commissioner tcmemo_1996_192 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b 98_tc_518 affd 17_f3d_965 7th cir 98_tc_383 fox v commissioner tcmemo_1996_79 the burden_of_proof is on the moving party 103_tc_501 and we are required to view the factual material and inferences drawn therefrom in the light most favorable to the party opposing the motion 94_tc_491 85_tc_812 in this case no dispute exists as to any material fact therefore the issue of collateral_estoppel may properly be resolved on respondent's motion for partial summary_judgment respondent argues the doctrine_of collateral_estoppel precludes petitioner from denying the existence of an underpayment_of_tax for the taxable_year and that some part of such underpayment was attributable to petitioner's fraud in violation of sec_7201 petitioner challenges the applicability of the doctrine_of collateral_estoppel by alleging the plea was entered into as a result of the government's misconduct fraud and misrepresentation of his tax_liability specifically petitioner alleges the government misrepresented and then disavowed the theory of fraud in earlier proceedings the government waived collateral_estoppel under the terms of the plea agreement and the plea agreement precludes the assessment of any fraud or interest penalty respondent disagrees collateral_estoppel is applicable in federal tax cases 333_us_591 collateral_estoppel precludes relitigation of any issue of fact or law that was actually litigated and necessarily determined by a valid and final judgment 440_us_147 105_tc_141 in addition the issue must also have been necessary to the outcome of the first action see 464_us_154 439_us_322 n 99_tc_202 and it cannot be relitigated in a suit between the parties or their privies blanton v commissioner supra pincite 90_tc_162 affd 904_f2d_525 9th cir collateral_estoppel precludes parties from contesting matters that they have had a full and fair opportunity to litigate and protects their adversaries from the expense and vexation attending multiple lawsuits conserves judicial resources and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions montana v united_states u s pincite 91_tc_984 it is well established that petitioner's conviction of criminal_tax_evasion under sec_7201 for collaterally estops him from denying that some part of the deficiency in his income_tax for that year was due to fraud for purposes of sec_6653 the elements of criminal_tax_evasion under sec_7201 are virtually identical to the elements of civil tax_fraud under sec_6653 and a guilty plea is equivalent to a conviction after trial for the purpose of collateral_estoppel 465_f2d_299 7th cir affg tcmemo_1970_274 56_tc_213 43_tc_68 see eg 47_f3d_716 5th cir 708_f2d_243 6th cir affg tcmemo_1981_1 a guilty plea constitutes an admission of all the elements of the criminal charge 394_us_459 consequently it is immaterial that a conviction is based upon a guilty plea rather than a trial on the merits arctic ice cream co v commissioner supra petitioner claims his guilty plea was not based on conduct in violation of sec_7201 this court has previously indicated that it will rarely look behind the circumstances of a guilty plea in applying the doctrine_of collateral_estoppel stone v commissioner supra pincite yarbrough oldsmobile cadillac inc v commissioner tcmemo_1993_20 if a defendant enters an alford 400_us_25 plea wherein the defendant pleads guilty pursuant to a plea agreement but denies guilt the collateral consequences are triggered once accepted by a court it is the voluntary plea of guilt itself with its intrinsic admission of each element of the crime that triggers the collateral consequences attending that plea those consequences may not be avoided by an assertion of innocence as long as the guilty plea represents a voluntary and intelligent choice among alternative courses of action open to the defendant and a sufficient factual basis exists to support the plea of guilt the collateral consequences flowing from an alford_plea are the same as those flowing from an ordinary plea of guilt were this not so defendants pleading guilty would routinely proclaim their innocence to reap two benefits the avoidance of a trial and a possible reduction in sentence and the extinguishment of all collateral consequences of their plea 994_f2d_1542 citations omitted affg tcmemo_1991_636 see also yarbrough oldsmobile cadillac inc v commissioner supra lackey v commissioner tcmemo_1977_213 in this case petitioner has not presented any evidence that the plea was entered involuntarily additionally petitioner's arguments were thoroughly rejected by the district_court when evaluating petitioner's motion to vacate his conviction the order of the district_court denying that motion was affirmed by the court_of_appeals for the fourth circuit stating the court found there was a factual basis for the plea and that the movant's plea was entered freely and voluntarily and with full knowledge of the consequences of the plea petitioner argues respondent is barred from asserting collateral_estoppel petitioner claims the government waived collateral_estoppel under the plea agreement petitioner relies on this pertinent language this agreement does not preclude mr boettner from pursuing any appeal rights he may have civilly with respect to any_tax liability however such language does not amount to a waiver of collateral_estoppel by respondent such language ensures to petitioner that he has the right to appeal his liability with respect to the amount of the tax_liability by contesting the total amount of the unreported income or by contesting respondent's computation of the tax_liability petitioner also claims the plea agreement precludes the assessment of any fraud_penalty late filing penalty or interest penalty and limits the respondent to taxes determined to be due and owing this court does not read such meaning into the agreement in addition it was the order of the district_court for the southern district for west virginia that petitioner shall pay the income_tax determined to be due and owing plus interest and penalties emphasis added we are satisfied that the issues in the present case are the same as the issues which were presented and determined adversely to petitioner in the criminal case the underlying issue in this case is that of fraud petitioner's prior conviction was based on fraud ie the charge of his knowingly and willfully attempting to evade federal_income_tax by filing a false and fraudulent federal_income_tax return in violation of sec_7201 the district_court for the southern district of west virginia a court of competent jurisdiction has rendered a final judgment that is no longer subject_to appeal in addition it is clear that the parties to the two proceedings are the same petitioner in the present case was the defendant in the criminal case it is well established that the commissioner of internal revenue respondent is a party in privity with the united_states the plaintiff in the criminal proceeding see 289_us_620 privity between the united_states and the commissioner of internal revenue respondent has repeatedly been recognized by this court 62_tc_607 62_tc_359 43_tc_50 affd 360_f2d_358 4th cir we find that the controlling facts and legal principles have not changed significantly since the criminal trial and no special circumstances warrant an exception to the normal rules of preclusion in this case accordingly we hold that collateral_estoppel applies in this case by reason of the prior conviction see amos v commissioner supra mccall v commissioner tcmemo_1993_95 consistent with the foregoing petitioner's prior criminal conviction under sec_7201 in respect to his taxable_year collaterally estops him from denying in the present civil tax proceeding there is an underpayment in his income_tax for and part of the underpayment is due to fraud within the meaning of sec_6653 334_f2d_262 5th cir 54_tc_882 consequently we shall grant respondent's motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
